Name: 2004/836/EC: Commission Decision of 6 December 2004 amending and correcting Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2004) 4602)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  Africa;  agricultural activity;  international trade;  trade policy;  plant product
 Date Published: 2005-10-14; 2004-12-07

 7.12.2004 EN Official Journal of the European Union L 360/30 COMMISSION DECISION of 6 December 2004 amending and correcting Decision 2004/4/EC authorising Member States temporarily to take emergency measures against the dissemination of Pseudomonas solanacearum (Smith) Smith as regards Egypt (notified under document number C(2004) 4602) (2004/836/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3) thereof, Whereas: (1) Under Commission Decision 2004/4/EC (2), tubers of Solanum tuberosum L., originating in Egypt, must not in principle be introduced into the Community. However for the 2003/2004 import season the entry into the Community of such tubers is permitted from pest-free areas and subject to specific conditions. (2) During the 2003/2004 import season, a number of interceptions of Pseudomonas solanacearum (Smith) Smith were recorded and Egypt itself decided to ban all exports of Egyptian potatoes to the Community as of 9 April 2004. (3) The situation was reassessed. Egypt informed the Commission that stringent measures are taken against producers, inspectors, exporters and packing stations which violate Egyptian instructions on the export of potatoes destined for the Community. Additional measures were taken with regard to the identification of the pest-free areas, the reduction of the period of validity of the Phytosanitary Certificate from 15 to 7 days, an increase of the number of inspectors, stricter rules on the labelling of bags and stringent rules on companies who want to export potatoes to the Community. (4) In the light of the information provided by Egypt, the Commission has established that there is no risk of spreading Pseudomonas solanacearum (Smith) Smith with the entry into the Community of tubers of Solanum tuberosum L. from pest-free areas of Egypt, provided that specific conditions are satisfied. The entry into the Community of tubers of Solanum tuberosum L., originating in Egypt, should therefore be permitted for the 2004/2005 import season. (5) In addition, certain textual errors should be corrected. (6) Decision 2004/4/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/4/EC is amended as follows: 1. Article 2 is amended as follows: (a) in paragraph 1, 2003/2004 is replaced by 2004/2005; (b) in paragraph 2, 2003/04 is replaced by 2004/2005; 2. in Article 3, 2003/2004 is replaced by 2004/2005; 3. in Article 4, 30 August 2004 is replaced by 30 August 2005; 4. in Article 7, 30 September 2004 is replaced by 30 September 2005; 5. the Annex is amended as follows: (a) in point 1(a), the words as established by the Commission are deleted; (b) in point 1(b)(iii), 2003/04 is replaced by 2004/2005; (c) in point 1(b)(iii), second indent, 1 January 2004 is replaced by 1 January 2005; (d) point 1(b)(x) is replaced by: (x) clearly labelled on each bag which is sealed, under the control of the competent Egyptian authorities, with an indelible indication of the relevant official code number as given in the list of approved pest-free areas  compiled under Article 2 of this Decision, and of the relevant lot number; (e) in point 1(b)(xii), 1 January 2004 is replaced by 1 January 2005; (f) in point 5, second subparagraph, 2003/04 is replaced by 2004/2005. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2004/102/EC (OJ L 309, 6.10.2004, p. 9). (2) OJ L 2, 6.1.2004, p. 50.